CM/ECF - California Central District                                              https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?50791831940356-L_1_0-1



                                    Query     Reports   Utilities   Help    What's New    Log Out

                                                                                                                                 CLOSED

                                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                              CRIMINAL DOCKET FOR CASE #: 2:20-mj-00638-DUTY All Defendants


         Case title: USA v. Michmowicz                                                   Date Filed: 02/11/2020
                                                                                         Date Terminated: 02/11/2020


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Miles Michmowicz                                                  represented by Charles C Brown
         REG 79282-112                                                                    Federal Public Defenders Office
         TERMINATED: 02/11/2020                                                           321 East 2nd Street
                                                                                          Los Angeles, CA 90012-4202
                                                                                          213-894-2854
                                                                                          Fax: 213-894-0081
                                                                                          Email: zzCAC_FPD_Document_Receiving@fd.org
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED
                                                                                          Designation: Public Defender or Community
                                                                                          Defender Appointment

         Pending Counts                                                                  Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                               Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                                      Disposition
         Defendant in violation of 21:846; 21:841



         Plaintiff
         USA                                                               represented by US Attorney's Office
                                                                                          AUSA - Office of US Attorney
                                                                                          Criminal Div - US Courthouse
                                                                                          312 N Spring St, 12th Floor
                                                                                          Los Angeles, CA 90012-4700
                                                                                          213-894-2434
                                                                                          Email: USACAC.Criminal@usdoj.gov
                                                                                          LEAD ATTORNEY
                                                                                          ATTORNEY TO BE NOTICED
                                                                                          Designation: Assistant US Attorney


          Date Filed      #   Docket Text
             Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 1 of 33 PageID #: 259
1 of 2                                                                                                                          2/21/2020, 1:51 PM
CM/ECF - California Central District                                               https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?50791831940356-L_1_0-1


          02/11/2020      1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to defendant Miles Michmowicz,
                            originating in the Eastern District of Tennessee. Defendant charged in violation of: 21:846; 21:841. Signed by agent
                            Marc Towrangeau, FBI, Special Agent. (ja) (Entered: 02/18/2020)
          02/11/2020      2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Miles Michmowicz; defendants Year of Birth:
                            1996; date of arrest: 2/11/2020 (ja) (Entered: 02/18/2020)
          02/11/2020      3 Defendant Miles Michmowicz arrested on warrant issued by the USDC Eastern District of Tennessee at Knoxville.
                            (Attachments: # 1 Charging Document)(ja) (Attachment 1 replaced on 2/18/2020) (ja). (Entered: 02/18/2020)
          02/11/2020      4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before Magistrate Judge Charles F. Eick as to
                            Defendant Miles Michmowicz Defendant arraigned and states true name is as charged. Attorney: Charles C Brown
                            for Miles Michmowicz, Deputy Federal Public Defender, present. Court orders bail set as: Miles Michmowicz (1)
                            $25,000 Appearance Bond, SEE ATTACHED BOND FOR TERMS AND CONDITIONS. Government moves to
                            UNSEAL: GRANTED as to this defendant only. Defendant remanded to the custody or currently in the custody of
                            the US Marshal. Court orders defendant held to answer to Eastern District of Tennessee. Bond to Transfer.
                            Defendant ordered to report on 2/25/2020 at 1:30 PM. Release Order No 39485. Court Smart: CS 2/11/2020. (ja)
                            (Entered: 02/18/2020)
          02/11/2020      5 DECLARATION RE: PASSPORT filed by Defendant Miles Michmowicz, declaring that I am unable to locate my
                            passport(s) or other travel document(s). If I locate any passport or other travel document issued to me, I will
                            immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a passport or other travel
                            document during the pendency of this case. (ja) (Entered: 02/18/2020)
          02/11/2020      6 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by Defendant Miles Michmowicz. (ja)
                            (Entered: 02/18/2020)
          02/11/2020      7 FINANCIAL AFFIDAVIT filed as to Defendant Miles Michmowicz. (Not for Public View pursuant to the
                            E-Government Act of 2002) (ja) (Entered: 02/18/2020)
          02/11/2020      8 WAIVER OF RIGHTS approved by Magistrate Judge Charles F. Eick as to Defendant Miles Michmowicz. (ja)
                            (Entered: 02/18/2020)
          02/13/2020      9 BOND AND CONDITIONS OF RELEASE filed as to Defendant Miles Michmowicz conditions of release:
                            $25,000 Appearance Bond approved by Magistrate Judge Jacqueline Chooljian. (ja) (Entered: 02/18/2020)
          02/13/2020     10 REDACTED AFFIDAVIT OF SURETIES (No Justification - Pursuant to Local Criminal Rule 46-5.2.8) in the
                            amount of $25,000.00 by surety: Heather Exley for Bond and Conditions (CR-1) 9 . Filed by Defendant Miles
                            Michmowicz (ja) (Entered: 02/19/2020)
          02/13/2020     11 SEALED UNREDACTED Affidavit of Surety (CR-4) filed by Defendant Miles Michmowicz re: Affidavit of
                            Surety (No Justification)(CR-4) 10 (ja) (Entered: 02/19/2020)
          02/19/2020         Notice to Eastern District of Tennessee of a Rule 5 Initial Appearance as to Defendant Miles Michmowicz. Your
                             case number is: 3:19-CR-220. The clerk will transmit any restricted documents via email. Using your PACER
                             account, you may retrieve the docket sheet and any text-only entries via the case number link. The following
                             document link(s) is also provided: 4 Initial Appearance - Arrest on Out of District Warrant - Rule 5(c)(3) (fka Rule
                             40). If you require certified copies of any documents, please send a request to email address CrimIntakeCourtDocs-
                             LA@cacd.uscourts.gov (ja) (Entered: 02/19/2020)




             Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 2 of 33 PageID #: 260
2 of 2                                                                                                                                 2/21/2020, 1:51 PM
          Case 2:20-mj-00638-DUTY Document 1 Filed 02/11/20 Page 1 of 1 Page ID #:1


                                                                                             i- IL~U


                                                                                                          1 fr
                                                                                  2~1~1 F~.~3 1 1 A~ I i~
                                                                                                          , ,,:~
                                 2                                              3
                                                                                       ~,r   ...1 i~f~ j. ~~ 1. r:.
                                                                                                                    ~'.


                                   UNITED STATES DISTRICT COURT ~'  ~~ ~~~i - ~~
                                  CENTRAL DISTRICT OF CALIFOR~I~A ----~},~ ~—~
                                                                    CASE NUMBER


                                            PLAINTIFFS)                    3 ~, ~ ~ ~ C~-zZC~
                            V.




  M      ~ I~-S    ~~C~h ~(>C~ t~~
                                 f
                                 DEFENDANT(S).
                                                                                 AFFIDAVIT RE
                                                                           OUT-OF-DISTRICT WARRANT



The above-named defendant was charged bv:~s~ztJ`-I! ~ ~ ~G~- 5'I ~C~ C
in the ~ ~C~'                         District ofIP YIti ~SSce                    on           -         5~'Zc~ZU
at ~S'~o            a.m. / ❑ p.m. The offense was allegedly committed on or about    ~•      ~
in violation of Title ~~~                            U.S.C., Sections) CrS~I~-i ~S~(~c~~Cl) ~~11-I ~ Ch~~~)Cg~
to wit:

A warrant for defendant's arrest was issued by: J~u1h `
                                                      t Iv1 e~~'-~~~, ~~S~ccr► ~~5~{c ~c-1                                ~ —(e..n~~ssce

Bond of $                              was Qset / ~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.

Sworn to before me, and subscribed in my presence on                  ~~ ~ o~W~W                                          , by

~t ~ ~~1P1~ TN                                                       , Deputy Clerk.
                                                    S o~
                                            ~ th'' u        ,-
                                          ~
                                          <p               :Y f..

                                                      N.
                                                                                       ~~
/I ~     V
     V                                                    gi                ~~               ~~~~~~
                                              ~.       .sue .. ~
                                              9~ :,FR~iti`",t'
Signature of Agent                                                   Print Name of Agent
                                                 1202
         `.~.~~-                                                       S~~~.1                    ~~~ ~-
Agency                                                               Title P


CR-52 (05/98)                         AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
   Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 3 of 33 PageID #: 261
            Case 2:20-mj-00638-DUTY Document 2 Filed 02/11/20 Page 1 of 1 Page ID #:2




                                        UNI'T~D~~R'~'„gS ~IIS~tI~T~d'~JRT
                                                                                             i1K J.S. C~iST1~l       ~ E~
                                     CENTRAL DISTRICT OF CALIFORNIA                     ~~; :ltl's2"L UISi.UF ~C~~, `
                                                                                                 SOS ~^~HGEL~ .~ )
                                                                  NUMBER:             ~? Y'
UNITED STATES OF AMERICA
                                                  PLAINTIFF
                 V.

   M i ~, M r~11 I~ o W ic~                                           REPORT COMMENCING CRIMINAL
                                                                                       ACTION
USMS#                                            DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: ~~f _7~~v~ ~;Qa                                  ~AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:     ~ Yes      ~ No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ~ Yes           ❑ No

4. Charges under which defendant has been booked:

    ~~ ~I (,~5 C_ ~ y~,~sy 1~~.~
5. Offense charged is a:       Felony      ❑Minor Offense           ❑ Petty Offense           ❑Other Misdemeanor

6. Interpreter Required: ~No         ❑Yes         Language:

7• Year of Birth:

8. Defendant has retained counsel:       ~o
    ❑ Yes       Name:                                                 Phone Number:


9• Name of Pretrial Services Officer notified:    U `~ ~ ~ ~-n   U j ,~ ~C~ Gi S

10. Remarks (if any):


11. Name:~~L            ~~~~c~~C,~,~(                    (please print)

12. Office Phone Number:     ~~ — a~=f ~-}-~jl}c{                         13. Agency:         ~~

14. Signature:'~~                                                         15• Date:                Zc~ ZC~


CR-64 (05/18)                            REPORT COMMENCING CRIMINAL ACTION
      Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 4 of 33 PageID #: 262
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 1 of 13 Page ID #:18




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA

  v.
                                                            NO.3:19-CR-220
                                                            JUDGES VARLAN/POPLIN

                                                           (UNDER SEAL)




                                                       ~ ~M~ 00638


  MILES MICHNOWICZ,




                                SUPERSEDING INDICTMENT

                                         COUNT ONE

         The Grand Jury charges that from in or about August 14, 2018, up to and including on or

  about December 20,2019, in the Eastern District of Tennessee and elsewhere, the defendants,




Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 5 of 33 PageID #: 263
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 2 of 13 Page ID #:19




  combine, conspire, confederate, and agree with one another and others to knowingly,

  intentionally and without authority, distribute fifty(50)grams or more of methamphetamine, its

  salts, isomers, and salts of its isomers, a Schedule II controlled substance, all in violation of Title

  21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A).

                                             COUNT TWO

         The Grand Jury further charges that from in or about June 2019 up to and including on or

  about December 20,2019, in the Eastern District of Tennessee and elsewhere, the defendants,




                                                                                                     ,

  did combine, conspire, confederate, and agree with one another and others to knowingly,

  intentionally and without authority, distribute one(1)kilogram or more of a mixture and

  substance containing a detectable amount of heroin, a Schedule I controlled substance, and four

  hundred (400) grams or more of a mixture and substance containing a detectable amount of N-

  phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, that is, fentanyl, a Schedule II

  controlled substance, all in violation of Title 21, United States Code, Sections 846, 841(a)(1) and

  841(b)(1)(A).


                                           COUNT THREE

         The Grand Jury further charges that from on or about March 18, 2019, up to and

  including on or about January 10, 2020, in the Eastern District of Tennessee and elsewhere, the

  defendants,



                                                    2

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 6 of 33 PageID #: 264
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 3 of 13 Page ID #:20




                                                                                                   ,

  MILES MICHNOWICZ,

                ,did combine, conspire, confederate, and agree with one another and others to

  knowingly, intentionally and without authority, distribute one hundred (100)kilograms or more

  ofa mixture and substance containing a detectable amount of marijuana, a Schedule I controlled

  substance, all in violation of Title 21, United Stites Code, Sections 846, 841(a)(1) and

  841(b)(1)(B).

                                            COUNT FOUR

          The Grand Jury further charges that from in or about August 14, 2018, up to and

  including on or about December 20, 2019,in the Eastern District of Tennessee and elsewhere,

  the defendants,                                                         ,did knowingly,

  intentionally, and without authority combine, conspire, confederate, and agree with one another

  and others known and unknown to the Grand Jury to commit certain offenses against the United

  States in violation of Title 18, United States Code, Section 1956 as follows:

        (a)to knowingly conduct and attempt to conduct financial transactions affecting interstate

  and foreign commerce, which involved the proceeds of a specified unlawful activity, that is

  conspiracy to distribute fifty (50) grams or more of methamphetamine, its salts, isomers, and

  salts of its isomers, a Schedule II controlled substance, and conspiracy to distribute one (1)

  kilogram or more of a mixture and substance containing a detectable amount of heroin, a

  Schedule I controlled substance, and four hundred (400) grams or more of a mixture and

  substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

  propanamide, that is, fentanyl, a Schedule II controlled substance, all in violation of Title 21,

  United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A), with the intent to promote the

  carrying on of a specified unlawful activity, that is conspiracy to distribute fifty (50) grams or


Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 7 of 33 PageID #: 265
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 4 of 13 Page ID #:21




  more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled

  substance, and conspiracy to distribute one(1)kilogram or more of a mixture and substance

  containing a detectable amount of heroin, a Schedule I controlled substance, and four hundred

 (400) grams or more of a mixture and substance containing a detectable amount of N-phenyl-N-

  [1-(2-phenylethyl)-4-piperidinyl] propanamide, that is, fentanyl, a Schedule II controlled

  substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

  841(b)(1)(A), and that while conducting and attempting to conduct such financial transactions

  knew that the property involved in the financial transactions represented the proceeds ofsome

  form of unlawful activity in violation of Title 18, United States Code, Section 1956(a)(1)(A)(i);

  and

         (b)to knowingly conduct and attempt to conduct financial transactions affecting

  interstate commerce and foreign commerce, which transactions involved the proceeds of

  specified unlawful activity, that is conspiracy to distribute fifty (50) grams or more of

  methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance,

  and conspiracy to distribute one(1)kilogram or more of a mixture and substance containing a

  detectable amount of heroin, a Schedule I controlled substance, and four hundred (400) grams or

  more of a mixture and substance containing a detectable amount of N-phenyl-N-[1-(2-

  phenylethyl)-4-piperidinyl] propanamide, that is, fentanyl, a Schedule II controlled substance, in

  violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A), knowing

  that the transactions were designed in whole or in part to conceal and disguise the nature,

  location, source, ownership, and control of the proceeds of a specified unlawFul activity, that is

  conspiracy to distribute fifty (50)grams or more of methamphetamine, its salts, isomers, and

  salts of its isomers, a Schedule II controlled substance, and conspiracy to distribute one (1)

  kilogram or more of a mixture and substance containing a detectable amount of heroin, a
                                                4

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 8 of 33 PageID #: 266
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 5 of 13 Page ID #:22




  Schedule I controlled substance, and four hundred (400) grams or more of a mixture and

  substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

  propanamide, that is, fentanyl, a Schedule II controlled substance, in violation of Title 21, United

  States Code, Sections 846, 841(a)(1), and 841(b)(1)(A), and that while conducting and

  attempting to conduct such financial transactions, knew that the property involved in the

  financial transactions represented the proceeds ofsome form of unlawful activity, in violation of

  Title 18, United States Code, Section 1956(a)(1)(B)(i).

         All in violation of Title 18, United States Code, Section 1956(h).

                                           COUNT FIVE

         The Grand Jury further charges that from in or about August 14, 2018, up to and

  including on or about December 20, 2019,in the Eastern District of Tennessee and elsewhere,

  the defendants,                        , MILES MICHNOWICZ,and

               did knowingly, intentionally, and without authority combine, conspire, confederate,

  and agree with one another and others known and unknown to the Grand Jury to commit certain

  offenses against the United States in violation of Title 18, United States Code, Section 1956 as

  follows:

        (a)to knowingly conduct and attempt to conduct financial transactions affecting interstate

  and foreign commerce, which involved the proceeds of a specified unlawful activity, that is

  conspiracy to distribute one hundred (100)kilograms or more of a mixture and substance

  containing a detectable amount of marijuana, a Schedule I controlled substance, in violation of

  Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(B), with the intent to

  promote the carrying on of a specified unlawful activity, that is conspiracy to distribute one

  hundred (100)kilograms or more of a mixture and substance containing a detectable amount of

  marijuana, a Schedule I controlled substance, in violation of Title 21, United States Code,
                                                  5

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 9 of 33 PageID #: 267
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 6 of 13 Page ID #:23




   Sections 846, 841(a)(1), and 841(b)(1)(B), and that while conducting and attempting to conduct

   such financial transactions knew that the property involved in the financial transactions

   represented the proceeds ofsome form of unlawful activity in violation of Title 18, United States

   Code, Section 1956(a)(1)(A)(i); and

         (b)to knowingly conduct and attempt to conduct financial transactions affecting

  interstate commerce and foreign commerce, which transactions involved the proceeds of

   specified unlawful activity, that is that is conspiracy to distribute one hundred (100)kilograms or

   more of a mixture and substance containing a detectable amount of marijuana, a Schedule I

  controlled substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

  841(b)(1)(B), knowing that the transactions were designed in whole or in part to conceal and

  disguise the nature, location, source, ownership, and control ofthe proceeds of a specified

   unlawful activity, that is that is conspiracy to distribute one hundred (100)kilograms or more of

  a mixture and substance containing a detectable amount of marijuana, a Schedule I controlled

  substance, in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

  841(b)(1)(B), and that while conducting and attempting to conduct such financial transactions,

  knew that the property involved in the financial transactions represented the proceeds ofsome

  form of unlawful activity, in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i.

          All in violation of Title 18, United States Code, Section 1956(h).

                                             COUNT SIX

          The Grand Jury further charges that, on or about August 14, 2018, within the Eastern

  District of Tennessee, the defendants                                                    ,aided

  and abetted by another, did knowingly possess with intent to distribute a mixture and substance

  containing a detectable amount of methamphetamine, its salts, isomers, and salts of its isomers, a

  Schedule II controlled substance, and a mixture and substance containing a detectable amount of
                                                 6

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 10 of 33 PageID #: 268
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 7 of 13 Page ID #:24




   marijuana, a Schedule I controlled substance, in violation of Title 21, United States Code,

   Sections 841(a)(1), 841(b)(1)(C), 841(b)(1)(D) and Title 18 United States Code Section 2.

                                            COUNT SEVEN

          The Grand Jury further charges that, on or about August 14, 2018, within the Eastern

   District of Tennessee, the defendants,                                                   aided

   and abetted by another, did knowingly possess firearms in furtherance of a drug trafficking crime

  for which they may be prosecuted in a court ofthe United States, as set forth in Count Six ofthis

   Superseding Indictment, which is incorporated herein by reference, all in violation Title 18,

   United States Code, Sections 924(c)and 2.

                                            COUNT EIGHT

          The Grand Jury further charges that, on or about November 21, 2019, within the Eastern

  District of Tennessee, the defendant,                        ,aided and abetted by another, did

   knowingly possess and discharge a firearm in furtherance of a drug trafficking crime for which

  he may be prosecuted in a court of the United States, as set forth in Counts One, Two,and Three

  ofthis Superseding Indictment, which is incorporated herein by reference, all in violation Title

   18, United States Code, Sections 924(c) and 2.

                                            COUNT NINE

          The Grand Jury further charges that on or about December 20, 2019, within the Eastern

  District of Tennessee, the defendant,                           ,did knowingly possess with

  intent to distribute a mixture and substance containing a detectable amount of heroin, a Schedule

  I controlled substance, and a mixture and substance containing a detectable amount of N-phenyl-

   N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, that is, fentanyl, a Schedule II controlled

  substance, all in violation of Title 21, United States Code, Sections, 841(a)(1) and 841(b)(1)(C).


                                                    7

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 11 of 33 PageID #: 269
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 8 of 13 Page ID #:25




                                             COUNT TEN

          The Grand Jury further charges that, on or about December 20,2019, within the Eastern

   District of Tennessee, the defendant,                          ,did knowingly possess and

   discharge a firearm in furtherance of a drug trafficking crime for which he may be prosecuted in

   a court ofthe United States, as set forth in Counts One, Two,and Nine ofthis Superseding

   Indictment, which is incorporated herein by reference, all in violation Title 18, United States

   Code, Section 924(c).

                                           COUNT ELEVEN

          The Grand Jury further charges that, on or about December 20,2019, within the Eastern

  District of Tennessee, the defendant,                           ,did knowingly assault, resist,

  oppose, impede,intimidate, and interfere with multiple Federal Bureau of Investigation Special

   Agents while the Special Agents were engaged in the performance oftheir official duties, and

  did thereby use a deadly weapon by shooting at the Special Agents with a firearm in violation

  Title 18, United States Code, Sections 111(a) and (b).

                                           COUNT TWELVE

          The Grand Jury charges that on or about July 12, 2019, in the Eastern District of

  Tennessee, the defendants,                                                          ,aided and

  abetted by one another, did knowingly, intentionally and without authority, distribute fifty (50)

  grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II

  controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),

  841(b)(1)(A) and Title 18, United States Code, Section 2.

                                           COUNT THIRTEEN

          The Grand Jury further charges that on or about August 23, 2019, in the Eastern District

  of Tennessee, the defendants,                                                          ,aided and


Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 12 of 33 PageID #: 270
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 9 of 13 Page ID #:26




   abetted by one another, did knowingly, intentionally and without authority, distribute fifty (50)

   grams or more of methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II

   controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)and

   841(b)(1)(A) and Title 18, United States Code, Section 2.

                                          COUNT FOURTEEN

           The Grand Jury further charges that on or about November 13, 2019, in the Eastern

   District of Tennessee, the defendant,                                       ,did knowingly,

   intentionally and without authority, distribute fifty(50) grams or more of methamphetamine, its

   salts, isomers, and salts of its isomers, a Schedule II controlled substance, in violation of Title

   21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

                                           COUNT FIFTEEN

           The Grand Jury further charges that on or about November 13, 2019,in the Eastern

   District of Tennessee, the defendant,                      ,did knowingly, intentionally and

   without authority, possess with intent to distribute fifty(50) grams or more of methamphetamine,

   its salts, isomers, and salts of its isomers, a Schedule II controlled substance, in violation of Title

  21, United States Code, Sections 841(a)(1) and 841(b)(1)(A).

                               NOTICE OF ENHANCED PENALTIES

          Before committing the offense charged in Counts One and Two ofthis Indictment, the

   defendants,

                 had at least one final conviction for a serious drug felony, for which each served at

  least 12 months in custody and was released from custody no more than 15 years before the

  commencement of the offense charged in Counts One and Two. As a result, the defendants,

                                                                                            ,are subject

  to an enhanced penalty under Title 21, United States Code, Sections 841(b)(1)(A) and 851.
                                                 9

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 13 of 33 PageID #: 271
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 10 of 13 Page ID #:27




                      DRUG TRAFFICKING FORFEITURE ALLEGATIONS

          The allegations contained in Counts One, Two; Three, Six, Nine, Twelve, Thirteen,

   Fourteen, and Fifteen of this Indictment are hereby realleged and incorporated herein by

   reference for the purpose of alleging forfeiture pursuant to Title 21, United States Code, Section

  853.

          Upon conviction of an offense in violation of Title 21, United States Code, Sections 846

   and/or 841, the defendants,




                        ,MILES MICHNOWICZ,



                                                                                              ,shall

  forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any property

  constituting, or derived from, any proceeds obtained, directly or indirectly, as a result ofsuch

  offense and any property used, or intended to be used, in any manner or part, to commit, or to

  facilitate the commission of the offense. The property to be forfeited includes but is not limited

  to the following:

          Money Judgment

          Proceeds the defendants




                      MILES MICHNOWICZ,



                                                   10

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 14 of 33 PageID #: 272
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 11 of 13 Page ID #:28




          personally obtained as a result ofthe violations of Title 21, United States Code,
          Sections 841 and/or 846.

          Pursuant to Title 21, United States Code, Section 853(p), each defendant shall forfeit

   substitute property, up to the value ofthe property subject to forfeiture, if by any act or omission

   ofthe defendant, the property, or any portion thereof:

                  a.      cannot be located upon the exercise of due diligence;

                  b.      has been transferred or sold to, or deposited with, a third party;

                  c.      has been placed beyond the jurisdiction ofthe court;

                  d.      has been substantially diminished in value; or

                  e.      has been commingled with other property which cannot be divided

                          without difficulty.


                       MONEY LAUNDERING FORFEITURE ALLEGATIONS

          The allegation contained in Counts Four and Five are hereby realleged and incorporated

   herein by reference for the purpose of alleging forfeiture. Pursuant to Title 18, United States

   Code, Section 982(a)(1), upon conviction of an offense in violation of Title 18, United States

   Code, Section 1956,the defendants,                                                          ,MILES

   MICHNOWICZ,                                      shall forfeit to the United States of America any

   property, real or personal, involved in such offense, and any property traceable to such property.

   The property to be forfeited includes, but is not limited to, the following:

          Money Judgment

          Proceeds the defendants,                                                       ,
          MILES MICHNOWICZ,                                        personally obtained which
          represents the funds involved in financial transactions as a result of the violations
          of Title 18, United States Code, Section 1956.



                                                    11

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 15 of 33 PageID #: 273
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 12 of 13 Page ID #:29




          Pursuant to Title 21, United States Code, Section 853(p) and Title 18, United States

   Code, Section 982(b)(1), each defendant shall forfeit substitute property, up to the value ofthe

   property subject to forfeiture, if by any act or omission ofthe defendant, the property, or any

   portion thereof:

                  a.     cannot be located upon the exercise of due diligence;

                  b.     has been transferred or sold to, or deposited with, a third party;

                  c.     has been placed beyond the jurisdiction of the court;

                  d.     has been substantially diminished in value; or

                  e.     has been commingled with other property which cannot be divided

                         without difficulty.


                            FIREARM FORFEITURE ALLEGATIONS

          The allegations contained in Counts Seven, Eight, and Ten ofthis Indictment are hereby

   realleged and incorporated herein by reference for the purpose of alleging forfeiture pursuant to

   Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code, Section

  2461(c).

          Upon conviction ofthe offense in violation of Title 18, United States Code, Section

  924(c) as set forth in this Indictment, the defendants,

                                                 shall forfeit to the United States pursuant to Title

   18, United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c), any

  firearms and ammunition involved in the commission ofthe offense.

          Pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,

   United States Code, Section 2461(c), defendants shall forfeit substitute property, up to the value



                                                   12

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 16 of 33 PageID #: 274
  Case 2:20-mj-00638-DUTY Document 3-1 Filed 02/11/20 Page 13 of 13 Page ID #:30




   of the property subject to forfeiture, if by any act or omission ofthe defendant, the property, or

   any portion thereof

                  a.      cannot be located upon the exercise of due diligence;

                  b.      has been transferred or sold to, or deposited with, a third party;

                          has been placed beyond the jurisdiction ofthe court;

                  d.      has been substantially diminished in value; or

                          has been commingled with other property which cannot be divided

                          without difficulty.



                                                         A TRUE BILL:



                                                         GRAND JURY FOREPERSON



   J. DOUGLAS OVERBEY
   UNITED STATES ATTORNEY



  Cynthia F. Davidson
  Assistant United States Attorney




                                                    13

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 17 of 33 PageID #: 275
             Case 2:20-mj-00638-DUTY Document 3 Filed 02/11/20 Page 1 of 2 Page ID #:3


                 i li_~i~;                                                                                                      FBI
 AO 342 (tTcv. 01/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT                                                                    c
   ~DZO FEs ~ I          PM ~,~: j C                                                                          RECEIVED BY:
                                                                     for the                                       I
      ; r~'~!1    ~IaTii(`                                Eastern District of Tennessee                DATE: 21~p/2A1.c3   TIME:~C~
     ~E.w~ik,'lL ~~~r. ~F ;,
            ~ n~ ,"+NG~"LES 4q'~'                                                                                  U.S. MARSHAL E/TN
  ?Y~ ---.---__,llnitesl.~.tates ofAmerica                                                                            KNOXVILLE,TN
                                   _.                                  ~
                              v.
                                                                       ~        Case No. 3:19-CR-220
                        MILES MICHMOWICZ                              )          ~ O~~                 ~ 06 3
                                                       -----          )
  -- — --                     Ucfendu,tr   -


                                                         ARREST WARRANT
To:        Any authorized la~v enforcement officer


           YOU ARE COMMANDCD to arrest and brim before a United States magistrate judge without unnecessary delay
(name ojperson to be arrested)
                             MILES MICHMOWICZ                                                                      ------- —
                           --                   ---                    - ---- — —
who is accused of an offense or violation based on the 1'ollo~ving document filed with the court:

O Indictment               ~ Superseding Indictment            O Information       O Superseding Information                   O Canplaint

O Probation Violation Petition                 D Supervised Release Violation Petition          O Violation Notice             O Order of the Court

Tf~is offense is briefly described as follows:
 Conspiracy to knowingly, intentionally and without authority, distribute one hundred (100) kilograms or more of a mixture
 and substance containing a detectable amount of marijuana, a Schedule I controlled substance, all in violation of Title 21,
 United States Code, Sections 846, 841(a)(1) and 841(b)(1)(B); and conspiracy to committ money laundering in violation of
 Title 18, United States Code, Section 1956(h).




 Date: _~~~~U                                                                    ~~c°~ —rte- - --- --
                                                                                                 ISS     officer's'sig:tntil


City and state:         __~~/ v~~(~~
                                                                                     JOHN L. MEDEA~~S CLERIC
                                                                               ---        -- -- Prin!Ed n~nre rnd lisle - --



                                                                    Return

           This warrant was received on (dare)                             .and the person ~~~as arrested on (~lr,r~)                        _ __
at ('cin• nrtr!state)


 Date:
                                                                                                Arresting offrcer'.c signalare



                                                                                      -     —      Prinled nnnie and ~i1le                 -----


f-~o~. t tl~'~{oy2b                                                                                                ~o~y-o2a6-o936-s
   Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 18 of 33 PageID #: 276
          Case 2:20-mj-00638-DUTY Document 3 Filed 02/11/20 Page 2 of 2 Page ID #:4



A0442 (Rev. 01/09) Arrest Warrant(Page 2)




                    This second page contains personal identifiers provided for law-enforcement use only
                    and therefore should not be filed in court with the executed warrant unless under seal.

                                                   (Notfor Public Disclosure)

Name of defendandoffender:            MILES MICHMOWICZ
Known aliases:
Last known residence:
Prior addresses to which defendanUoffender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:           07/12/1996
Social Security number:             XXX-XX-XXXX
Height:          6'03"                                               Weight        190
Sex:      Male                                                       Race:        White
Hair:     Blonde                                                     Eyes:        Blue

Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:         R2TPMAD57
Complete description of auto:


Investigative agency and address:           FBI


Name and telephone numbers (office and cell) of pretrial services or probation officer (ifapplicab~e):




Date of last contact with pretrial services or probation officer (jopplicable):




  Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 19 of 33 PageID #: 277
            Case 2:20-mj-00638-DUTY Document 4 Filed 02/11/20 Page 1 of 5 Page ID #:31
                                                                                                            ht~k~~/,'156.13 l .2.~.?..~ 1 /cacd~C'rimintak4C~al.N SF,
                                                                                                                                                                    '12~2r~c9I(7ta 1 f4G...




                                                                              ~l \I LF.:I) STA'T"E;S DISTItI('1'('OLRT
                                                                             CF;NTR lL DIST~tIC.P OF ('.A.I.,IF'tlR~ii:~
                          _ _
         I;NITED ST'ATfS OF AMI:FtEC'A,                                                                   Western I)i~~ision                                     C                AI,
                                                                                           Plaintiff;
                                                    V S.
                                                                                                          C'.~e Number: 2:20-MJ-006:18
                                                                                                                           _._._                                 C ut of District Affidav
                                                                                                          Inifs~l App. Date: ~2/11.12(~~0                        c~~c~a~
         M[LES MICHNOI~'ICZ                                                                               Initial App. "I'iia~e: 2:n0 FM




                                                                                         I3eferrdani.    Date Filed: U2r 11X2020
                                                                                                         Violation: 21:$4b; 2l:&41
                                                                                                         C'ounSmarURepc~rt~r: ._                     ~'~ +~~'f~`~1~_'
                PROC:E,E,DINGS HELD BEF'01t~; i~1~TITED STATES                                                                   CAI.,ENT)~R/PROCEFDP.YGS SHEET
                     MAGISTRATE JL~DGF,. Charles F. Eick                                                                          LOCAL/0[ITOF-I)ISTItICT C:aSE


        - --
        PRESENT:                           Pierson, Stacx:~ _                        ~                                                                               None.. . .         -        ---

                                          ~eptaly ('ferk                                                      Assirtar~t (%:ti. Atlarnsv                               ftzterpreter~'Lar~guage
                   "` INITIAL. APPEARAhICE NOT ~TEI,D - ~'ON"T'CNti~D
                       D endant informed ofcharge ar~d right to: r.main silent; appointm~;nt of counsel, if` indigent; right to bail; bail review and
                            preliminary hearing OR ..~ removal l~carin~;!Rule ?U.
                       Defendant states true name           is as charged :"' is
                    "Court QRDERS the caption of the Indichnent/Tnform:~tion be changed to reflect defendant s different true name. Counsel are
                          ected to file all future dociunents reflecting the true namme as .stated on the record.
                       Defend~uurt
                                 r advised of consequences f f~(se sfatemeat a~ financial affidavit.                                        Financial At~iidavit ordered Sk:r~,I~k.D.
                    ~i Attorney: Charias Brown, DFPI~ . .Appointed                                      P'r~v. A~~inted ~ Poss. C;cmtribution (see sep€~rate order)
                          Special appeazance bY~ ._ ...................................
                       G vemmenYs request for deteniian is:                                 CItANTE:D :'' DENTED " V4'T"T 1-IDRAV4'N                           CONTINi.'EiD
                          fenclant is ordered: . = Perm~~ently llctained i Temporarily Detained (seu separate c~rd~r).
                    rirB~CIL 4~'IXI;D AT $ ~, ~ .        _ ~,j—                                        _ .(SEE ATTACHF,D('OPT OF' C12-1 BONA F'ORNI kOR CO'YDITTONSj
                         overnn►ent moves tc~ 1.iN4 AI_ C'anplarrrcflrraictmerrtllnfonr~atianrl:.mire ('ase:                                        CrRANTED            D£.NIF;D
                       Preliminary Hearing wain-eta.                               '~~~' "~~.5 ~v'~'^~~ ~ ~~t"1P t)~
                       Class R Misdemeanor           Dt fendanR is                                '            i: ~`p "°"`
                       This case is assi~nzd to h1a~*istrk~te .Tud~e                               _                                                  . C:c~unsel are directed to contacE the clerk fc~r
                       the settusg ~f all ftvther prcyceedings.
                       PO/PSA ~'ARR.~'~1' `; ('ounsel stria dir4cted to ~ontaA;t the clerk for
                       Districi Jude                        _                                                                    for the s~;tting of fiu-ther proceedings.
                       Preliminfsry Hearing set for                                                              at 4 '~0 PM            _._          _..
                       PIA set fir:. ._                                                        at i1:OC~ AM in L.A; at 1~J:~lU A1~3 in Riverside; ai 10:00 Ab9 in Santa Aran
                       Government's motion to dismiss cage/defendant                                                                                       i7nhr:    GRAI~7`E;D J DENII~D
                     i  ~efc;ndant's motion to disyriiss fir lack ofprobable ~~au5e:                                 CrRANfiI,D        DF.?~IIED
                  ` j~efendant executed Waiver of Rights.                                  Prac~s}.rece~ve~.                                      -^~-_
                  ,~C:ourt ORDFRS defendant H~,ld to a4n~wur to L~►S~+zr                                                          )lstrict of ~'C~`n~S
                           Bond to transfer, if bail is posted. Defendtsrat                     srt to report c>n nr bcf'ore                  ~fi           ~~._.        'pQ\~ ~.. _..—
                           Warrant of removal and final commitment to issuN. Date issued:                                                                         By      : ~~`~                  ~,r ~,~~~p
                           Warrant of removal and final commitment are ordered stayed unti9                                                                                 _.. `~~~'
                       Case corrtinued tc~ (C)ate)            -                                                      ("I`ime)                                           AM / PM                _   ~1'~e''~~,,,.,
                       Type of He~rinY                                                __._... _~_ Bcf'~r~ Judge                       _ _                _            !Uuty Magistrate Jud~,e.
                       P e~ceedin~;s will t~ hGtd in the               L)~ity Caurtr~>m                                                      Jud~e,'s <.'c~~artroom
                                                                                                                                                                                            ___
                         efi:ndani coarmittrd irr tla~; custody cif the l .5. Marshal                               Summons: Defe,nd~scrl orc~e;reed to report to ii;~M for prc~~ssin~.
                       Abstract of t:'ourz Proceedir~p ~(`€t-5:?) issuetf. C:gPy farwiarded t~ L'ti;~vl.
                    s Abstract a# Order to Rekurn f~uc~~t t~, l~,:iurt ors Ncxi Court L)ay (M-20) i;~su~d. C)ri~:sn~l fc~rwa~rdud to i?Sn4.
                     "'~LLEASE (-)RL1FR ~NQ:                       ~ ~ ~' . .
                       Qther:
                                           PSA ` ; T'S~'O                                                        R1N~~!VC'1.4 L,                                  RCAI~Y             ---
                                                                                                                                                                    Deputr~ Clerk Initials
                                                                                                                                                                                    ~:~
          M-5 (16/I'~7                                       E'.^iL;iNG7:~hiPR(7CEE.UTNCs SHEET - LOC_4L.~i~U'T~-OF-THIS"173 iC f' (';AS.~.                                        Page i of 1




Qf ~   Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 20 of 33 PageID   #: 278
                                                                               7;1~.1~Qz~~ 1~:~1 ~i~
             Case 2:20-mj-00638-DUTY Document 4 Filed 02/11/20 Page 2 of 5 Page ID #:32



               UNITED STATES DIST'RTCT COURT FOR TIDE CENTRAL DISTRICT OF CALIFORNIA

   Gase Name: United States of Attyerica v~~~~                                ~~~.'!\ C."(~                      Case No.        ~O~~- ~3~
                                                          Defendant[I Material Witness

   Violation of Tide and Section: a~ vSC.~ loo                          ~ a` vSL ~`~tt
                                  ~,,,.,~ SllTiIIIlOflS     ~ Out of District    ❑UNDER SEAL                ~ Modified Date:

   Check only one of thefive numbered boxes Erelow (unless one bond is to be replaced by nnother):
   1.    Persona] Recognizance Signature Ori y           t~~,❑ pfTidavit of Surety With Justification                            Release No.
   2. ~ Unsecured Appearance Sond                               (Form CR-3) Signed by:                                             ~~ t..iC~ y

                                                                                                               ~                  ❑ Release to Pretrial ONLY
   3. ~~p~ea~~Bond                                                                                         ........ _....... —    ~ lease to Probation ONLY
         $          ~ ~~f                                                                                                              Forthwith Release
     (a).~ Cash Deposit(Amourt nr Q~)(Form C~-r)
                                                                             With Full 1~eedin of Pro er

     (b).~ffidavitofSuretyWithout                                       ~--~~~"~~----              —                               ~                 ~~, ~~s          ~~
           Justification (Form CR-4) Signed by:
                                                                                                                                      All Conditions of Bond
               ~es~Y1~1r-'~-                        —                    _        ~ ~ ~~                                            ~ (Exce t Clearing-Warra~~ts
                                                                                                        J                             Con~taon) Must he Met
                      _                           ------                                      --                                      a d Po ted by:



                                                                                                                                       Third-Party Custody
                                                              ~}. ~ Collateral Bond in the Amount of(Cash                              Affidavit(Form Ck-31)
                                                                    or Negotiable Securities):
                                                                    ~                                                            ~ Bail Fixed by Court:
                                                              S, ~_J Corporate Surety Bond in the Amount of:
                                                                    $                                                                (Tudge /Clerk's nitials)


                                                           PRECONDITIONS TO RELEASE
      The government has requested a Nebbia hearing under 18 U.S.C. ~ 31420}(4).

  Cj The Court has ordered a Nebbia hearing under § 3142 (g)(4).
[~ The Nebbia hearing is set for                                             at ~......-----....   a.m, ~ p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of F~,LEASE, the fallowing condikions of release are imposed upon you:
  'Submit to: QPretrial Services Agency(PSAI supervision as directed by PSt1; [_„] Probation (USPO)supervision as directed by tJ5P0.
               (The agency indicated above, PSA or L7SP0, will be referred to below as "SupervisingAgency.'~

     urrender all passports and travel documents to Supervising Agen~-y no later than                                                            sign a Declaration
    re Passport and Other Travel Documents(Form CR 3i'), and do not apply for a passport or other travel document during the pendency

    of this case.
     ravel is restricted to ~~             t ~ l~►'~ ~ ~                                               unless prior permission is granted by Supervising
    Agency to travel to a specific other location. Court permission is required for international travel.
    l~cside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
[~ Maintain or actively seek employrraent and provide prat>f to Super~-isin~; Agency. ~ Fmploynlent to be approved by Supervisizig I~gency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                          Defendant's Initials: ~ ~l~                     Date: ~~l
       Case
CR-1 (05/19)   3:19-cr-00220-TAV-DCP      Document
                               CENTRAL L>I:;TRICT          107 RELE.~S.E
                                                  OP CAI,Ii~i)FVIA Filed ORDL,R
                                                                         02/21/20        Page
                                                                                1~'~ID FOND FOR!Vi21 of 33 PageID #: 1279
                                                                                                                PAGE   OF a
            Case 2:20-mj-00638-DUTY Document 4 Filed 02/11/20 Page 3 of 5 Page ID #:33

  Case Name: United States of Afnerica v~~~,,,~ ~~~~~W1LZ _                               mm .       Case No.

                                                   =efendarit     [~ Material Witness

 [_] Avoid all contact, directly or indirectly (ialcluding by any electironic means), with any person who is a known victim or

      witness in the subject investigation ar prosecution,[]including but not limited to

                                                           ;[~] except

     Avoid all contact, directly or indirectly (including by any electronic rnEans), wide any known codefendants except in the presence

      of counsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present;


     Do not possess any firearms, ammunition, destructive devices, or other dangerous tiveape>ns.[~ In order to determine compliance,

      you agree to submit to a search of your person and/or properr,~ by Supervising Agency in cc:~njunction with the U.S. Marshal.

     Do not use or possess arty identification, mail maeter, access device, or any identification related material other than in your

      own legal or true name without prior permission from Supet-vising AKency. ~ In order to clekermine compliance, you agree

      to submit to a search oEyour person and/or property by Supen~ising Agency in conjunction r~rirh the U.S. Marshal.

     Do not engage in telemarketing.
     Do not sell, transfer, or give away any asset e~ilued at $                                  ~or mare without notifying and cibtaining
      permission from the Court, except
     Do not engage in tax pre~aratian for others.
     Do not use alcohol.
     Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
      requirements of the program. You must pay all or part of the Costs for treatment based upon your ability to pay as determined b}~
       upervising Agency.
     Do not use or possess illegal drugs or state-authorireci anarijuaria.   ~In order to determine compliance, you agree ko

      submit to a search of your person axed/or property by Supervising Agency in conjunction with the U.S. Marshal.

 ~Do not use for purposes of intoxication any controlled substance analogue as defined by federal la+~v or street, synthetic, or

      designer psychoactive substance capable of impairing mental or physical functioning more than minimally, except as
      prescribed by a medical doctor.
     Submit to: []drug and/or ~ alcohol testixig. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
      You must pay all or- part of the costs for testing and treatment based upon your ability to pay as determined by Supervising A6ency.
     Participate in residential C~ drug and/ar[]alcohol treatment as directed by Supervising ~Agency. You must pay all or part of the costs
      of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only[~ Release to USPD only
     Submit to a mental he2lth evaluation. Tf directed to da so, partici~at~ in mental health counseling and/or treatment agproved by
      Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
     Participate in the Location Monitoring Pra~rat~1 and abide by all of the reyuiremenis of the program, under the direction of Supervising
      Agenry, which ❑will or        _]will not include a location monitoring bracelet. You must pay all or part of the casts of the program based
      upon your ability to pay a~ deterrnined by Supervising Agency. Yc3u must be financially responsible for any lost ar damaged equipment.
          Location monitoring only - no residential restrictions;
                             -or-

          You are restricted to your resida:nce every day:

                   from                 _ ❑ a.m. ❑ p.m. to                         a.m. ~ p.m.
                   as directed by Supervising Agency;

                             -or-
                                                                                 Defendant's Initials: J     ~ ~`~     r~~xe: ~~ ~ it~~
      Case
CR-1 (US/19)   3:19-cr-00220-TAV-DCP        Document
                                C~:NTRAL. DISTILICT         107 RELEASE
                                                    CAF CAI.,IFORNIA Filed 02/21/20      Page
                                                                           QItDER ANLI BOND    22 of 33 PageIDPAGE
                                                                                            FORM               #: 280
                                                                                                                   2 OF 4
               Case 2:20-mj-00638-DUTY Document 4 Filed 02/11/20 Page 4 of 5 Page ID #:34

       Case Name: United States of America v.          l~s          \~~h~~ ~ t-~-^                      Case No.     ~~          J        ,/

                                                  [~efendant        []Material Witness

       [~ You are restricted to your residence at all times except for medical needs or treatment, attorney visits, cuurk appearances, and

                                                                                      all of which must be greapproved by Supervising Agenry;
             Release to PSA only       ~7 Release to i1Si'O anly
           You are placed in the third-party custody (I'ann GR-31) aE
           Clear outstanding[]warrants or ~ DMV and traffic violations and provide proof to Supervising Agency within                 days
           of release from custody'.
          Do not possess or have access to, in the home, the workplace, or any other location, any de~2ce that offers Internet access except
           as approved by Supervising Agency. []In order to determine compliance,}~ou agree to submit to a search of your person
           and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than

           the age of 18 except in the presence of a parent or legal guardian of the minor.
          Do not loiter or be found within i00 feet of any schoolyard, park, playground, arcade, or ether place primarily used by children
           under the age of 18.
          Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare

           facility, school, or other organization dealing wide the care, custody, or control of children under the age of 18.
  ]
  ~ Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit to a search

           of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
           Marshal.
          Other conditions:




                                                 GENERAL CONDITIONS ~F RELEASE

  I will appear in person in accordance wikh any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be rerncaved or to which the case maybe transferred.

 I will abide by any judgment entered in this matter by surrendering myself to serve any sentence unposed and will obey any order or
 direction in connection with such judgment as the Court may prescribe.

 I will unmediately inform my counsel of any change in rziy contact information, including my residence address and telephone number,
 so that I may be reached at all times.

 I will not commit a federal, state, or local crime during the period of release.

 I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
 tamper with, harass, or retaliake against any al.le~ed witness, victim, orv~formant in this case. I understand that if I do so, I may be
 subject to further prosecution under the applicable statutes.

 I will cooperate in the collection of a DNA sample under 42 U.S.C. § 1~1135a.
                                                                                                                                 ~r~``.

                                                                                    Defendant's Initials _Date:-'
CR-1    Case 3:19-cr-00220-TAV-DCP      Document
                             GE,NTRAL DISTRI(:7`        107 Ri~I.EASE
                                                 OF CALIFORN]A Filed 02/21/20        Page
                                                                      1~R1:)} RAND BOND Fc~RM23 of 33 PageIDPAGE
                                                                                                             #: 281
                                                                                                                 3 OF 4
               Case 2:20-mj-00638-DUTY Document 4 Filed 02/11/20 Page 5 of 5 Page ID #:35

       Case Name: United States of America v                                                           Case No./
                                                                                                                L~~~~—_~3~                         _
                                                     ~eferrdant         [~ Materiallh'itness


                                      ACKNOWLEDGMENT OF DEFFNDAI~TT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tide 18 of the United States Code,I have read or have had interpreted
                                                                                                                                     to me
      and understand the general conditions of release, the preconditions, and tihe additional conditions of release and agree
                                                                                                                               to comply with
      all conditions of release imposed an me and to be bound by the provisions of Local Criminal Rule 4fi-6.

      Furthermore, it is agreed and understood that t}iis is a continuing band (including arty proceeding an appeal or review) which
                                                                                                                                     will
      continue in full force and effect until such time as duly exonerated.

      I understand that violation of any of the general and/or additional conditions of release of this bcynd may result in a revocation
                                                                                                                                         of
      release, an order of detention, and a new prosecution for an additional afFense which could res~ilt in a term of imprisonment
                                                                                                                                       and/or
      Fine.

     I further understand that if I fail to obey and perfarzn any of the general and/or additional conditions ref release of this
                                                                                                                                  bond,thzs bond
     maybe forfeited to the United States of America. Tf said forfeiture is not set aside,judgment maybe summarily entered
                                                                                                                                     in this
     Court against ine and each surety,jointly and severally, for the bond amount,together with interest and costs. Execution
                                                                                                                                         of the
     judgment may be issued or payment secured as provided by the Federal Rules of Cruninal Procedure and other laws
                                                                                                                                    of the
     United States, and any cash or real or personal property ~~r the collateral previously posted in connection with this
                                                                                                                                  bond maybe
     fozfeited.




     Date                                    Signature ofDefendar2t0 Material Y1~'ifness                 Telephorae Number


          ~ ~F f
     City and State(D      OTINCLUDE ZIP CODF,)




   [
   ] Check if ipterpreter is used: I have interpreted into the                                                      language t~iis entire form
          and have been told by the defendant that he oc she understands all of it.



     Interpreter's Signature                                                                          Date



     Approved:
                               United States District Judge /?~fiagistrute Judge                      Date

     If cash deposited: Receipt #                                  for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal. Riile 46.)




                                                                                    Defendant's Initials: ~~~         Date:~r (~ ~~
       Case 3:19-cr-00220-TAV-DCP
CR-1 (05119)                            Document
                            CENT1tAL DISTRIC"I'          107 R}iI.EASE
                                                OI' CALIFORNIA Filed ORDER
                                                                       02/21/20   Page
                                                                           AND RAND FORM 24 of 33 PageID #: 4282
                                                                                                       PAGE   OF 4
          Case 2:20-mj-00638-DUTY Document 5 Filed 02/11/20 Page 1 of 1 Page ID #:36




                                                                                                       ~~ ,J~_d
                                         UNITED STATES DISTRICT COURT ;~~~_                                  R~~
                                        CENTRAL DISTRICT OF CALIFORNIA                      ~ ~ ~~--        r  D~'~~~
                                                                                                                  U~,A

     UNITED STATES OF AMERICA,                                   CASE NUMBER:



                               V.
                                                    PLAINTIFF
                                                                         2 ~ - M~ .~,~ 3~
          I
          'e,~    ~ ~ G~ y/~ O ~ 1 Cz                                     DECLARATION RE PASSPORT AND
                                                                            OTHER TRAVEL DOCUMENTS
                                                 DEFENDANT.

 I~            ~i ~~$    ~iG~~ o wicz
                                                                                   declare that
                             (Defendant/Material Witness)

     ❑   I have never been issued any passport or other travel document by any country. I will not apply for a passport or
         other travel document during the pendenry ofthis case.
     ❑   I have been issued a passport or other travel document(s). I will surrender my passport and all other travel
         documents) issued to me to the U.S. Pretrial Services Agency by the deadline imposed. I will not apply for a
         passport or other travel document during the pendency ofthis case.
         I am unable to locate my passports) or other travel document(s). If I locate any passport or other travel
         document issued to me,I will immediately surrender it to the U.S. Pretrial Services Agency. I will not apply for a
         passport or other travel document during the pendency ofthis case.

  ❑      My passport and all other travel documents issued to me are in the possession of federal authorities. If any such
         document is returned to me during the pendency of this case, I will immediately surrender it to the U.S. Pretrial
         Services Agenry. I will not apply for a passport or other travel document during the pendency ofthis case.


I declare under penalty of perjury that the foregoing is true and correct.

Executed this           <<     day of ~"~-~ r"~ti`k             ,2p 20

                                (City and State)
                                                                                ~~r'~~ ~~
                                                                  Signature ofDefendant/Material Witness

Ifthe declarant is not an English speaker, include the following:
I,                                         ,am fluent in written and spoken English and
languages. I accurately translated this form from English into
to declarant                                                       on this date.

Date:
                                                                  Interpreter

CR-37(OS/15)                        DECLARATIOI~t RE PASSPORT AND OTHER TRAVEL DOCUMENTS
      Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 25 of 33 PageID #: 283
  ~~,~~            Case 2:20-mj-00638-DUTY Document 6 Filed 02/11/20 Page 1 of 2 Page ID #:37
,~.
                                                                                                —           ri~c~
                                                                                                              DISTRICT COURT
                                                                                                CLCRK, U.S.



                                                                                                     f~ ~ ~~




                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT lJF CALIFORNIA
             United States of America,                                       CAS$NUMBHW


                                                                Plaintiff,           2- ~      6 3~ —
                                     v.

                 j~q ~ C,Z3      M pc-µ N o ~ (c ~                                             ADVISEMENT OF
                                                                                          DEPENDANT'S STATUTORY &
                                                             Defendant.                    CONSTITUTIONAL RIGHTS

            You are in the United States District Court for the Centr
            wvith a crime against the United States or a violation al District of California because you have been charged
            Court informs you That you have the following consto:f    probation, supervised release, or pretrial release. The
                                                                    ituti
            proceedings:                                                  onal and statutory rights in connection with these

                   You have the right to remain silent. Anything you say,
            any other case.                                                    sign, or write can be used against you in this or in
                   If you have not already recezved a copy ofthe charg
                                                                          es, you will receive a copy today.
                   You have the right to hire and be represented
           these proceedings. Tf you cannot afford to hire            by a lawyer of your choosing at each and every stage of
           to represent you for free from the office of the  a lawye r, you can apply to the Court to have a lawyer appointed
                                                               Feder
           application for free counsel includes a financial affid   al Public Defender or the Indigent Defense ~'ane
           say something on the Form thafi is not true or          avit, which- you must sign under- penalty of perjury,l,If The
                                                                                                                               you
                                                          leave out matexial information, you.could be charged
           crime,such as perjury or making a false statement,                                                       with another
                  If you are not a United States cie9z
           that you have been arrested. Even without en, you may request thafi the prosecution notify your coz~sulax office
                                                     such a request,the law may require the prosecut
                                                                                                     ion to do so.
                          IF YOU ARE MAKING YOUR INITIAL APP
                                                                             EARANCE BEFORE THE COURT
      ~            You have a righti to a bail hearing in which
           released from custody before trial. If                    the Magistrate Judge will determin
                                                     you disagree with the Magistrate Judge`s decis e whether you will be
           decision to another judge of this Court.                                                     ion, you can appeal that
          another day,                                You or the prosecutor can request tihat the bail
                                                                                                         hearzng be continued to
                  If you have been charged by coznp
          Magistrate judge orders that you be deta lainfi, you are entitled to a preliminary hearing within 14 days 9f the
          released pending trial. In a preliminaryined pending tx1aI, or 21 days ifthe Magistrate Judge orders that you be
          cause to believe that you cornxnitted thehearing, the prosecution will attempt to show that there is probable
          preliminary hearing, however, if the prosecut  crime charged- in the complaint. You wi11
          preliminary hearing. (Most often, the prosecutox ion obtains an indictment in your case befo not be entitled to a
                                                                                                          re the time set for the
                                                               s in the Central District of California pres
          grand jury before the time -set for the prelimin
                                                           ary hearing and,therefore, no prelurxinary hearent their cases to the
                                                                                                             ing is held,)
                                    IF YOU ARE CHARGED WITH
                              YOUR CONDITIONS OF SUPERVISE A VIOLATION OP
                                                          D RELEASE OR PROBATION
                  If yOil aTe C~18YgGC~ W1t11 a V~.Ol
                                             atiOn of t~'ie terms and conditions of
      and fihe Magistrate judge detains you, you have
                                                                                    gour supervised release or proba
                                                                                                                     tion
                                                            the right to a preliminary hearing before a Magistrate
                                                                                                                       Judge.
          CR-10(06118)             ADVISBMBNT OF DBFBNDANT'S STATi7TO
                                                                             RX & CONSTITUTIONAL RIGI~iTS                 PAGB l OR 2
            Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 26 of 33 con tinued on#:
                                                                                  PageID       Page
                                                                                                 284z
            Case 2:20-mj-00638-DUTY Document 6 Filed 02/11/20 Page 2 of 2 Page ID #:38



                                   IF YOU ARE CHARGED IN ANOTHER DTSTRTCT
             I£you have been arrested on a charge from another district, you are entitled to wait until the
      produces a copy ofthe warrant authorizing your arrest. You are also entifi to an                             prosecution
                                                                                  led
      prosecution would hive tl~e burden ot'proving there is probable cause to belie           ident ity heari ng in which.the
     in the charges. If you are.charged in a connplaint from another district,          ve fi
                                                                                            h  at you  are  the perso n named
     hearing held in tie charging district. If you are charged with a violafiionyou   .nnay   reque st to  have  a preli minary
     probation imposed in another distzict, you have a right to a preli~xi~nat       of  a  term    of super  vised  releas e or
                                                                                  y heari
     where the alleged violation occwrred, be held either hexe or in the charging distri   ng,   whic  h  znay, depen  ding  on
                                                                                         ct.
             If you want to plead guilty in the Central District of California, you naay reque
     Transferred to this district. To proceed in this district, the                                     st to have your case
     charging district must agree to the transFer.                   Unite d States  Attor   neys  for   this district and .the

                                    TP YOU ARE APPEARING FOR ARRAIGNMENT
              If you have been charged by indictment or information, you wlll
      a not guilty plea today, After your arraignment, your                       be arraigned and maybe asked to enter
                                                               case
     all further proceedings, unless a Judge has already been assig will be assig ned to a D9st~'ict Judge of this Court fox
                                                                     ned
             You are entitled to a speedy and public trial by jary. The right to
                                                                                  a jury Trial can be waived.
              You are entitled to see and hear -the evidence and cross-exam
     entitled to the processes of the Court to subpoena witnesses               ine the witnesses against you. You are
     indigent. You do not have to prove your innocence.                  on your   behalf without cost to you if you are
     beyond a reasonable doubt,                                  The prosecution has the burden to prove your guilt


    ACKNOWLEDGMENT OP DEPENDANT:
     X have read the above Advisement'of Rights and under
     nor do I require an interpreter for.court proceeding    stand it. Y do not require a translation of this statement
                                                          s.
         Dated: ~~(~~ ~-
                                                                                    igtrature o Defers artt
                                                                 foY]
        I have personally heard a translation :in the _
        understand fihe above Advisement of Rights.                                             language read to me anc!

        Dated:
                                                                                    ignaiure o De en ant
   STATEMENT OF THE INTERPRETER:
        I have translated this Advisennent of Rights to
                                                          the Defendant In the                                    language.
       Dated;
                                                                                   ignature o Interpreter .


                                                                                 Print ame a Interpreter
                                                                        f
  STATEMENT OF COUNSEL:
      I am satisfied that the defendant has read
      thereofandthat he/she understands it. this Advisement ofRi its or ash                   d the infierpretation
      Dated        `1—~ ct ~ ~.~                            '.
.~ CR-10 (06/18)                                                               Sig►tafure o     ttorney
                        ADVISEMENT OF                     STATUTOItX &CONSTITUTIONAL
                                                                                                                      PAGB20P2

    Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 27 of 33 PageID #: 285
       Case 2:20-mj-00638-DUTY Document 8 Filed 02/11/20 Page 1 of 1 Page ID #:40

                                           UNTIED STATES DISTRICT COURT                                     CL;~;,~c:, J ~~ :itaTRli;i C(_~Ui sT
                                                                                                             ~                            .
                                          CENTRAL DISTRICT OF CALIFORNIA
       iJNITED STATES OF AMERICA,                                            CASE MIMBSR:
                                                           ~~~n~~~a
                                 v.
                                                                                      2 0 — ~3                                                uTv
        Nl I LC~     lU~ ~ c.~-) N f~ v~1 1 C Z
                                                                                               WAIVER OF RIGFITS
                                                                                            (OUT OF DISTRICT CASES
                                                        DBFENDANT. ~

          I understand tIaat charges are ending in the                                   District of
   alleging violation of       1 (' ~ `~ ~                                          and that I have been arrested in this district and
                            (7Ylle and Section /Probattan /Superv7sed Release)
  taken before a United States Magistrate Judge,. who has informed me ofthe charges) and my rights to;
        (1) have an identity hearing to determine whether I am the person named in the charges;
        (2) arrival ofprocess;

  -Check one only-

  P~      EXCLUDING PROBATION OR SUPERVISED RELEASE CASE:
         (3) have a preliminary hearing (unless an indictment has been returned or an information
                                                                                                   filed]to
              determine whether there is probable cause to believe an offense has been committed by me,the
              hearing to be held in this district or the district of prosecution; and
         (4) request transfer ofthe proceedings to this district under Rule 20,Fed.R.Crim.P.,
                                                                                              in order to plead
              guilty.

  ❑       PROBATION OR SUPERVISED RELEASE CASES:
         (3) have a preliminazy hearing (i~the violation charged allegedly
                                                                              occurred in this district, and I am
              held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crirn.P.,
                                                                                          to determine whether
              there is probable cause to believe I have violated the terms of my pxobati
                                                                                         on/supervised release.
          I HEREBY WAIVE(GIVE UP)MY RIGHTS) TO:

          ❑     have an identity hearing
                arrival ofprocess
          Q     have a preliminary hearing
                have an identity hearing, and I have been informed that I have
                                                                                no right to a preliminary hearing
                have an identity hearing, but I request that a preliminary hearing
                distr
                                                                                   be held in the prosecuting
                     ict.
                                                                                                                      ~        i~->
                                                                 Defendant                   '

                                                                               `~      ,,'~
                                                                 Defenea Counsel

Date•         ~ ~ ~o~
                                                                 United States Megletretedudga

I have translated this Waiver to the defendant in the
                                                                                                                         language.
Date:
                                                                 Interpreter(if required)


M-14(09/09)                           WAIVER OF RTGAT$(OUT OP'DT3TRICT CASES)

Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 28 of 33 PageID #: 286
                  Case 2:20-mj-00638-DUTY Document 9 Filed 02/13/20 Page 1 of 4 Page ID #:41


                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

    Case Name: United States of America v.         ~~Q¢          ~ ~~~~1~ C.'1.                       Case No. ~~~~ ~ ~3~

                                                   Defendant        ~ Material Witness

    Violation of Tifle and Section: a~, vSL ~~~o ~                      ~`~ vSL ~~ l
                                         Summons      ~ Out of District ~ iJNDER SEAL             ~ Modified Date:

   Check ~o      one ofthefive numbered boxes below (unless one bond is to be replaced by another):
    1.       Persona Recognizance (Signature On y          (~),~ Affidavit of Surety With Justification       Release No.
                                                                (Form CR-3) Signed by:                          ~ O yC6~
    2. ~ Unsecured Appearance Bond
         $                                                                                                     ~ Release to Pretrial ONLY
    3. ~ppea~~on~`                                                                                             ~      lease to Probation ONLY
                                                                                                                    Forthwith Release
      (a).~ Cash Deposit(Amount or %)(Form CR-7)
                                                                        With Full Deeding ofProperty:         ~~ SV~,~ SS~+M

      (b).~Affidavit of Surety Without                                                                          o           ~q,,C 'C.t,   NSs       L~
            Justification (Form CR-4) Signed by:
              ~    5 `^_ \                                                                                         All Conditions of Bond
           4~ ~          „~oT~..~{i_                                                                               (Exce tClearing-Warrants
                                                                                                                    Con~tion) Must be Met
                                                                                                                    a d Po ted by:

                                                                                                               ~        ~~- ~-sJ C.o ~.

                                                                                                                    Third-Party Custody
                                                         4,~ Collateral Bond in the Amount of(Cash                  Affidavit(Form CR-31)
                                                             or Negotiable Securities):
                                                                $                                             ~ Bail Faced by Court:
                                                         5.~ Corporate Surety Bond in the Amount of:          ~~
                                                              $                                               (Judge /Clerk's nitials)


                                                      PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
          The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
         The Nebbia hearing is set for                                   at            ❑ a.m. ❑ p.m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
 In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
     Submit to: 0Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation (USPO)supervision as directed by USPO.
                  (The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

         urrender all passports and travel documents to Supervising Agenry no later than                                       sign a Declaration

      re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendency
     of this case.
         ravel is restricted to C.4~`Cj~ ti-- ~~ ~ N                                          unless prior permission is granted by Supervising

      Agenry to travel to a specific other location. Court permission is required for international travel.
~eside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
     Maintain or actively seek employment and provide proof to Supervising Agency. ~ Employment to be approved by Supervising Agency.
     Maintain or begin an educational program and provide proof to Supervising Agency.
            Case 3:19-cr-00220-TAV-DCP Document 107 FiledDefendant's
                                                          02/21/20Initials:
                                                                      Page  1 Y~29
                                                                                 ~"of 33 Date:
                                                                                          PageID
                                                                                               Z~#: ~287
                                                                                                     ~l                                     Z
 CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 1 OF 4
               Case 2:20-mj-00638-DUTY Document 9 Filed 02/13/20 Page 2 of 4 Page ID #:42
  .Case Name: United States of America v\~~~5                     ~ ~~~W~ L~                        Case No.
                                                  Defendant       ~ Material Witness
       Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
        witness in the subject investigation or prosecution,~ including but not limited to
                                                             ;~ except
       Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
       ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

       Do not possess any firearms, ammunition, destrucrive devices, or other dangerous weapons. ~ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
       Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
       own legal or true name without prior permission from Supervising Agenry. ~ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
       Do not engage in telemarketing.
      Do not sell, transfer, or give away any asset valued at $                                  or more without notifying and obtaining
       permission from the Court, except
      Do not engage in tax preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements ofthe program. You must pay all or part ofthe costs for treatment based upon your ability to pay as determined by
        upervising Agency.
  `~] D
      so not use or possess illegal drugs or state-authorized marijuana.    ~n order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ~Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
       prescribed by a medical doctor.
      Submit to: ~drug and/or0alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agency.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
       oftreatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
       Supervising Agency. You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program and abide by all ofthe requirements of the program, under the direction of Supervising
       Agenry, which       will or Owill not include a location monitoring bracelet. You must pay all or part ofthe costs ofthe program based
       upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                  ❑ a.m. ❑ p.m. to                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agency;
                              -or-
         Case 3:19-cr-00220-TAV-DCP Document 107 FiledDefendant's
                                                       02/21/20Initials:
                                                                   Page 30
                                                                         ~"of ~33 Date:
                                                                                   PageID
                                                                                        ~ #:~288
                                                                                               ~~~~
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                PAGE 2 OF 4
               Case 2:20-mj-00638-DUTY Document 9 Filed 02/13/20 Page 3 of 4 Page ID #:43
     Case Name: United States of America v.          ~~s ~\~~h~W ~ Lam^                                Case No.    ~.~ ~~ ~ _ ~~

                                                       efendant     ~ Material Witness

           You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                     all of which must be preapproved by Supervising Agency;
           Release to PSA only ~ Release to USPO only
         You are placed in the third-party custody(Form CR-31)of
         Clear outstanding ~ warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                    days

          of release from custody.
         Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
          as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a search of your person
          and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence of a parent or legal guardian of the minor.
         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
          under the age of 18.
         Do not be employed by, affiliated with, own, control, or otherwise participate directly or indirectly in the operation of any daycare
         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
         Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.
         Other conditions:




                                               GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact informarion, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crone during the period of release.

  I will not intimidate any witness,juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135a.

         Case 3:19-cr-00220-TAV-DCP Document 107 FiledDefendant's
                                                       02/21/20Initials:
                                                                   Page   31 of 33
                                                                         ~M         PageID #: 289
                                                                                 _ Date:                                                      ~—'' `(
CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 PAGE 3 OF 4
                 Case 2:20-mj-00638-DUTY Document 9 Filed 02/13/20 Page 4 of 4 Page ID #:44
        Cass Name: United States of America v.          \Vt,S     `' `\ L1f\~0~\t.~"'                  Case No.~~\1(~j•-- ~3~(
                                                   ~efendant          ~ Material Witness


                                       ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

       As a condition of my release on this bond, pursuant to Tide 18 ofthe United States Code,I have read or have had interpreted to me
       and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
       all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

       Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
       continue in full force and effect until such time as duly exonerated.

       I understand that violation of any ofthe general and/or additional conditions of release of this bond may result in a revocation of
       release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
       fine.

       I further understand that ifI fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
       may be forfeited to the United States of America. Ifsaid forfeiture is not set aside,judgment maybe summarily entered in this
       Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
       judgment maybe issued or payment secured as provided by the Federal Rules of Cruninal Procedure and other laws ofthe
       United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
       forfeited.




        Z ~ ~~ ~~~                              / .~~~                                                    2C~ Z9o~
       Date                                  Signature ofDefendant/Material Witness                      Telephone Number



   V     ~ ~~ f /
    City and State(D OTINCLUDE ZIP CODE)



           Check ifinterpreter is used: I have interpreted into the                                                 language this entire form

           and have been told by the defendant that he or she understands all of it.



       Interpreter's Signature                                                                        Dctte




       Approved:                                                                                    ~Y~3 ~~
                                 United States DjS~ct Judge /Magistrate Judge                         Date

                                            1~CCG~UELINE CHOOLJIAN
       If cash deposited: Receipt# ~ {~I!TF~ ~TATF~ Nf~~;i~~TE ~~~L~f;~


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




           Case 3:19-cr-00220-TAV-DCP Document 107 FiledDefendant's
                                                         02/21/20Initials:
                                                                     Page  M32
                                                                            ~I of
                                                                               1 33 Date:
                                                                                     PageID
                                                                                         Z~ « #:~~290
CR-1                                         CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                             PAGE 4 OF 4
             Case 2:20-mj-00638-DUTY Document 10 Filed 02/13/20 Page 1 of 1 Page ID #:45




    Date Approved: 02-13-20                     Extension: 0637
    8~,:        Patrick Castaneda
           ❑ PSA Officer (for m~~terral witness arly) ❑ !1USA

    Signature:



                                                     UNITED STATES DISTRICT COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

    UNITED STATES OF AMERICA                                                      I CAST NUMBER
                                                                  Pl_AIN1'IFF, I
                                                                                                                     20-MJ-638
                                                                                                                                        n
   MILES MICHNOWIGZ
                                                                                     AFFIDAVIT OF SURETY                               _,;.
                                                                                                                                     r -~' G
                                                                                                                                     '                             ~~
                                                                                                                                                 UJ                .
                                                                                                                                                                   .—
                                                            DEFENDANT(S).                                                             n ~'v      ~
                                                                                                                                         c``
                                                                                                                                           `'~
                                                                                                                                                                   j'T~r
     I,the undersigned surety, state on oath that T permanently reside within the jurisdiction ofthe                                  5~a~E;~,Dis~tQct Court ~
 for the Central District of California at the address indicated below or in (City, State):
                                                                                                                                        c^ n.~     fN
 Philadelphia, Penn~~tvania
                                                                                                              - ;_. ~.
                                                                                                              .
                                                                                                        ~     r ~ ;E-
     I further state that I understand the provisions ofthe bond executed Uy the above-named defendantfbr whic"f1'~iis affidavit
 supports, and I agree to be bound as a condition.ofthis bond by the provisions of Local Criminal Rule ~6-6 as set forth at the
 bottom ofthis document and further acknowledge and agree that I and my personal representatives are bound as a condition
 of this bond,jointly and severally with the defendant and other• sureties, to pay to the United States of America the sutra of
 $25,000.00                    in the event that the bond is forfeited.

    I further understand drat it is my obligation to inforni the Court and counsel of any change in residence address or
 employment of the defendairt immediately upon becoming aware of such fact.

     I further agree and understand that, unless otherwise ordered. by the Court, the bond for which this affidavit supports is
 a continuing bold (including any proceeding on appeal or review) which shall continue iii full force and effect until such time
 as the undersigned is duly exonerated by Order ofthe Court.

    I declare under the penalty of peijury that the foregoing is true and correct. Executed on this                                    I lth          day of
  February                       ,2~ 20

      Heather Exl                                                                        XXX-XX-           ~~ ~~
     Name of Sure                                                                    Social Security Number of Surety (Lest 4 ciigit~ nnly)


     Signature of Surety                              ~                              Address of Surety

                                  Mother ~,~/j,~~j(,~'~(._--
     Relationship of Surety                                                          City, State, Zip Code                     a


Local Crirnir:a! Rttte 4G-G
     Bond - Si~mma~y Ac!irdreatiort ojOGlis;~uliort
.T bo~~d or underlaking presentedforfrlii~g shat/ contui.ri coi7.rent ofthe pri~icipa( acid stu•el}~ tha1, in case ofdejatrh or contunincy on tlae pert ofthe
 principal or sw•ely, dze Court, upon te~~ (/0) clays notice, n~ny render u ju~lgnse~rt szrn~uiarily i~~ accw~dance 1~~ilh the oGligation underlaker~ a~ad issue
 w,-ir vjexeculion upaa sa~ch j~~dgme~~1. ,fin i~uleni~zitee or pa~~ry rn interest seekr.'ng ajudgme~al on a bond or ur~dertakinh slza(l proceed by :l9otionfor
Sau~tn:ary Adjudicatioia ofOGIigalion crrtcl l~eci~lic»a. Service mcry he naacle nn a corporate s:o•ery as ~~rovided in 3/ U.S.C.. Q 9306.


     Case 3:19-cr-00220-TAV-DCP Document 107 Filed 02/21/20 Page 33 of 33 PageID #: 291
